REIMBURSEMENT AGREEMENT

THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is made as of this 2nd day of
August, 2002, by and between The Titan Corporation, a Delaware corporation
(“Titan”), and SureBeam Corporation, a Delaware corporation (“SureBeam”).

RECITALS:

A.        Whereas, SureBeam has a right to exchange $1.0 million of the funds it
has advanced to Hawaii Pride, L.L.C., a Hawaiian limited liability company (the
“Company”) for 19.9% of the equity of the Company (the “Equity Interest”) but as
of the date of this Agreement, SureBeam has not exercised this right and owns no
equity interest in the Company;

B.        Whereas, the Company and WebBank (the “Bank”) entered into a Loan
Agreement dated June 22, 2000 (as such Loan Agreement may have been and may
subsequently be amended, the “Loan Agreement”) pursuant to which the Bank agreed
to loan $6,750,000 to the Company (the “Loan”);

C.        Whereas, as a condition to entering the Loan Agreement and making the
Loan, the Bank required that Titan (i) guarantee the Company’s obligations under
the Loan Agreement, to the extent of SureBeam’s ownership interest in the
Company, pursuant to that certain Absolute and Unconditional Guarantee of
Payment by The Titan Corporation to the Extent of its Ownership dated June 22,
2000 (as such Guarantee may have been and may subsequently be amended, the
“Guarantee”) and (ii) indemnify the Bank pursuant to that certain Indemnity
Agreement dated as of June 22, 2000 by and among Titan, the Company, the Bank,
Eric D. Weinert and John W. Clark (as such Indemnity Agreement may have been and
may subsequently be amended, the “Indemnity Agreement”) against all violations
of any Applicable Environmental Laws (as defined in the Indemnity Agreement)
relating to the property securing the Loan; and

D.        Whereas, SureBeam has agreed to reimburse Titan in the event that
Titan  becomes obligated to make any payments under the Guarantee or the
Indemnity Agreement.

Now Therefore, for good and valuable consideration, the parties hereto agree as
follows:

Right to Reimbursement.  If Titan (i) makes any payment in connection with the
Guarantee or the Indemnity Agreement, whether such payment is made to the Bank
or any party to the Indemnity Agreement or to any third party, or (ii) incurs
any expense or cost incidental to or in any way related to the Guarantee or the
Indemnity Agreement, including, without limitation, (a) in opposing any claim
for payment under the Guarantee or Indemnity Agreement, (b) in connection with
the Bank exercising any of its rights under the Guarantee or the Indemnity
Agreement (including any expenses of the Bank or its advisors in connection
therewith that are subject to payment or reimbursement by Titan pursuant to the
provisions of the Guarantee or by Titan or the other parties thereto pursuant to
the provisions of the Indemnity Agreement) or (c) in enforcing this Agreement,
then SureBeam shall have an unconditional obligation to pay to Titan an amount
(the “Required Reimbursement Amount”) equal to 100% of all amounts referred to
in clauses (i) and (ii) above, payable in cash. SureBeam shall pay any Required
Reimbursement Amount in cash within five business days of receipt of a written
demand for reimbursement of such Required Reimbursement Amount (the
“Reimbursement Demand Notice”).  The Reimbursement Demand Notice shall set forth
the Required Reimbursement Amount.

Default.  If SureBeam fails to pay in cash a Required Reimbursement Amount 
within five business days from the date of receipt by it of a Reimbursement
Demand Notice, SureBeam shall be deemed to be in default under this Agreement
and interest (“Additional Interest”) shall accrue on the Required Reimbursement
Amount at a rate equal to the lesser of (i) the rate then payable by the Company
under the Loan Agreement plus two percent (2%), and (ii) the highest rate
permitted by law.  In the event of a default by SureBeam pursuant to the
preceding sentence, Additional Interest shall begin to accrue (and shall accrue
daily) as of the date of the applicable Reimbursement Demand Notice and shall
continue to accrue until the date (the “Late Payment Date”) that SureBeam pays
to Titan the entire Required Reimbursement Amount specified in such
Reimbursement Demand Notice, plus all Additional Interest thereon.  Additional
Interest shall be payable by SureBeam to Titan in cash within five business days
following a default by SureBeam under this Section 2.

Obligation Unconditional.  SureBeam hereby acknowledges and agrees that its
obligations to pay to Titan any Required Reimbursement Amount and Additional
Interest pursuant to Section 1 and Section 2 above are unconditional and shall
not be affected by (and SureBeam shall not assert as a defense to these payment
obligations) any failure by Titan to contest any claim or demand made against it
by, or to assert any defense, claim or demand or enforce or exercise any right
or remedy it may have against, the Bank, any party to the Indemnity Agreement or
any third party under the provisions of the Guarantee, the Indemnity Agreement
or otherwise.

Titan Representations and Warranties. Titan hereby represents, warrants and
acknowledges as follows:

Titan (a) is a legal entity duly organized and validly existing under the laws
of its jurisdiction of organization, (b) has all of the power and authority
necessary to enter into this Agreement, and (c) has taken all action as may be
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.

This Agreement constitutes the legal, valid and binding obligation of Titan, and
is enforceable against Titan in accordance with its terms.

SureBeam Representations and Warranties. SureBeam hereby represents, warrants
and acknowledges as follows:

SureBeam (a) is a legal entity duly organized and validly existing under the
laws of its jurisdiction of organization, (b) has all of the power and authority
necessary to enter into this Agreement, and (c) has taken all action as may be
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.

This Agreement constitutes the legal, valid and binding obligation of SureBeam,
and is enforceable against SureBeam in accordance with its terms.

Consent.  Titan and SureBeam each acknowledges that the purpose of the covenants
in this Paragraph 6 is to protect Titan’s interest as a contingent creditor of
SureBeam under the Guarantee, Indemnity Agreement and Loan Agreement and not for
the purpose of influencing SureBeam’s business judgment regarding the value to
SureBeam of SureBeam holding any equity interest in the Company.  As of the date
of this Agreement, SureBeam has represented to Titan that it has no present
intention to exercise its option to acquire the Equity Interest in the Company.
So long as the Guarantee or Indemnity Agreement remain in effect or Titan
remains subject to any covenants in the Loan Agreement, SureBeam covenants and
agrees that it shall not do any of the following without the prior written
consent of Titan:  (i) exercise its right to acquire the Equity Interest in the
Company nor acquire any equity interest in the Company or any successor in
interest to the Company either from the Company or from any holder of an equity
interest in the Company, whether pursuant to the Amended and Restated Agreement
#3 dated October 2, 2000 among SureBeam, Titan, the Company, John W. Clark and
Eric Weinert (the “Hawaii Pride Agreement”) or pursuant to any other agreement
or by any other means; (ii) enter into any agreement with the Company or any of
the equity owners of the Company that modifies or amends the Hawaii Pride
Agreement in any respect; or (iii) enter into an operating agreement or similar
governing agreement for the Company.   To the extent that SureBeam receives
notice of the Company’s insolvency, the occurrence of any default by the Company
under the Loan Agreement, including any failure to comply with covenants or
failure make any loan payments when due, or the Company’s request or receipt of
any forbearance or waiver of covenants under the Loan Agreement, SureBeam shall
promptly notify Titan in writing of its knowledge of such information.  In
addition, SureBeam shall provide to Titan on a monthly basis a copy of any
covenant compliance worksheet provided by the Company to SureBeam pursuant to
Paragraph 6 of the Hawaii Pride Agreement.

Fee.  So long as SureBeam does not own any equity interest in the Company,
SureBeam shall not be required to pay any fee to Titan under this Agreement.  If
SureBeam acquires the Equity Interest or otherwise acquires any equity interest
in the Company or any successor in interest in the Company while the Guarantee
or Indemnity Agreement remains in effect or while Titan remains subject to any
covenants in the Loan Agreement, then, SureBeam shall pay Titan an annual fee
equal to 1% of the amount of the Loan guaranteed by Titan under the Guarantee as
of December 31 of each year, which shall be payable by no later than March 31 of
the immediately following year (with the amount of the fee to be pro-rated if
SureBeam acquires such equity interest after the first day of a new calendar
year for the number of days in the year that the Loan was guaranteed under the
Guarantee). 

Successors And Assigns.  This Agreement will be binding upon, and inure to the
benefit of, each party hereto and such party’s permitted successors and assigns;
provided, however, that SureBeam may not assign this Agreement without the prior
written consent of Titan.

Notices.  All notices and other communications required or permitted hereunder
will be in writing and transmitted personally or by messenger, certified mail
(return receipt requested), telegram or facsimile with confirmed receipt, and
will be mailed or delivered to the address set forth on the signature page
hereto, or to such other address as the recipient may have specified in a notice
duly given to the sender as provided herein.  All such notices, requests,
demands, consents and other communications will be deemed to have been given and
to be effective for purposes of receipt upon the earlier of receipt or the
second business day following the date of mailing or transmittal. Each party
will promptly notify the other in writing of any change in its address.

Attorneys’ Fees.  In the event any suit or other legal proceeding arises in
connection with this Agreement, the prevailing party will be entitled to recover
from the non-prevailing party the reasonable attorneys’ fees and costs incurred
by such prevailing party, which will be in addition to all other amounts and
awards to which such prevailing party may be entitled.

Amendments; Waivers.  This Agreement may be amended, and compliance with any
provision hereof may be waived, only by a written instrument executed by each of
the parties hereto.

No Agency.  Nothing in this Agreement will be deemed to create the relationship
of principal and agent or of partnership or joint venture among the parties
hereto.

No Third Party Beneficiary.  This Agreement is solely for the benefit of the
parties hereto and will not be deemed to be for the benefit of, or to create any
rights in favor of any third party, including, without limitation, the Bank
pursuant to its rights to payments under the Loan Agreement.

Governing Law.  This Agreement will be governed by, and construed under, the
laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one agreement.

Severability.  In the event that any provision of this Agreement shall be
invalid, illegal or unenforceable then the validity, legality or enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


In Witness Whereof, the parties have executed this Agreement as of the day and
year first above written.



   

The Titan Corporation

     

SureBeam Corporation

By:

/s/ MARK W. SOPP

/s/ DAVID A. RANE

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Mark W. Sopp
Senior Vice President,
Chief Financial Officer

David A. Rane
Senior Vice President,
Chief Financial Officer

 

3033 Science Park Road
San Diego, California 92121-1199

9276 Scranton Road, Suite 600
San Diego, California 92121

 

